PER CURIAM.
In case no. 89-1718 we reverse the trial court’s order changing venue to Dade County on the authority of Mabie v. Garden Street Management Corp., 397 So.2d 920 (Fla.1981). From this record, service was first perfected in the Broward County action. The exception appellees wish to make to Mabie regarding the conduct of the parties or their attorneys in securing service even if arguable, is not supported by facts in the record as opposed to mere allegations.
We affirm the order in case no. 89-2027.
DELL, GUNTHER and WARNER, JJ., concur.